Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2019/0098307 from IDS in view of Han et al. US 2021/0006792.

Sullivan discloses:
1. and under similar rationale 11. 15. 18. A method of processing video data, comprising: performing a conversion between a current chroma block of a video and a bitstream of the video (0005), wherein, during the conversion, a deblocking filter process is applied to a chroma block edge of the current chroma block (0008; 0133: the filter “strength” (t.sub.C parameter) used while deblocking a block edge of a chroma component is determined), wherein parameters used in a decision process for the chroma block edge are based on: (1) determining an output from a chroma quantization parameter table operation (0089; table 1) and
Also included 11. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon (Fig. 1: processors and memory/storage)
Sullivan does note explicitly disclose the following, however Han teaches (2) adding chroma quantization parameter offsets to the output from the chroma quantization parameter table operation, the chroma quantization parameter offsets comprising first chroma quantization parameter offsets at a picture level and second chroma quantization parameter offsets at a slice level (0122-5; ).

2. The method of claim 1, wherein the chroma quantization parameter offsets at the picture level are indicated by a first syntax element included in a picture parameter set, wherein the first syntax element indicates offsets at the picture level relative to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0089).

3. The method of claim 1, wherein the second chroma quantization parameter offsets at the slice level are indicated by a second syntax element included in a slice header (0128-0131), wherein the second syntax element indicates offsets at the slice level to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0132-6).

4. The method of claim 1, wherein the chroma quantization parameter offsets further comprise third chroma quantization parameter offsets at a coding unit level and the chroma quantization parameter offsets at the coding unit level indicate offsets at the coding unit level to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0080-1; 0130).

5. The method of claim 1, wherein the parameters used in the decision process are depended on a chroma quantization parameter variable used in a scaling process of the current chroma block, and wherein the scaling process comprising a quantization process or a dequantization process (0081; 0124; 0160).

6. The method of claim 1, wherein an input to the chroma quantization parameter table operation is based on a luma quantization parameter variable Qpy (0089).

7. The method of claim 6, wherein the input is equal to Clip3( -QpBdOffsetc, 63, QpY ), where QpBdOffsetc is a quantization parameter range offset (0089; 0098; 0102; Tables 1-3; while 63 is not explicitly stated it is within the range of the other clip3 inputs included and would be an obvious variation as it is just a simple substitution within a known range).

8. The method of claim 1, wherein parameters used in the decision process are determined based on results at a P side and a Q side which added the chroma quantization parameter offsets to the output (0132-6).

9. The method of claim 1, wherein the conversion includes encoding the video into the bitstream (Figs. 2).

10. The method of claim 1, wherein the conversion includes decoding the video from the bitstream (Figs. 2).

12. The apparatus of claim 11, wherein the chroma quantization parameter offsets at the picture level are indicated by a first syntax element included in a picture parameter set, wherein the first syntax element indicates offsets at the picture level relative to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0089); wherein the video unit level comprises a slice level and the chroma quantization parameter offsets at the slice level are indicated by a second syntax element included in a slice header (0128-0131), wherein the second syntax element indicates offsets at the slice level to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0132-6); and wherein the video unit-level comprises a coding unit level and the chroma quantization parameter offsets at the coding unit level indicate offsets at the coding unit level to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0080-1; 0130).

13. The apparatus of claim 11, wherein the parameters used in the decision process are depended on a chroma quantization parameter variable used in a scaling process of the current chroma block; wherein the scaling process comprising a quantization process or a dequantization process (0081; 0124; 0160); and wherein an input to the chroma quantization parameter table operation is based on a luma quantization parameter variable QpY (0089); and preferably, wherein the input is equal to Clip3( -QpBdOffsetc, 63, QpY ), where QpBdOffsetc is a quantization parameter range offset (0089; 0098; 0102; Tables 1-3; while 63 is not explicitly stated it is within the range of the other clip3 inputs included and would be an obvious variation as it is just a simple substitution within a known range).

14. The apparatus of claim 11, wherein parameters used in the decision process are determined based on results at a P side and a Q side which added the chroma quantization parameter offsets to the output (0132-6).

16. and 19. The non-transitory computer-readable storage medium of claim 15, wherein the first chroma quantization parameter offsets at the picture level are indicated by a first syntax element included in a picture parameter set, wherein the first syntax element indicates offsets at the picture level relative to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0089); wherein the second chroma quantization parameter offsets at the slice level are indicated by a second syntax element included in a slice header (0128-0131), wherein the second syntax element indicates offsets at the slice level to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0132-6); and wherein the chroma quantization parameter offsets further comprise third chroma quantization parameter offsets at a coding unit level and the third chroma quantization parameter offsets at the coding unit level indicate offsets at the coding unit level to a luma quantization parameter variable used for deriving a chroma quantization parameter variable (0080-1; 0130).

17. and 20. The non-transitory computer-readable storage medium of claim 15, wherein the parameters used in the decision process are depended on a chroma quantization parameter variable used in a scaling process of the current chroma block; wherein the scaling process comprising a quantization process or a dequantization process (0081; 0124; 0160); wherein an input to the chroma quantization parameter table operation is based on a luma quantization parameter variable Qpy (0089), and preferably, wherein the input is equal to Clip3( -QpBdOffsetc, 63, QpY ), where QpBdOffsetc is a quantization parameter range offset (0089; 0098; 0102; Tables 1-3; while 63 is not explicitly stated it is within the range of the other clip3 inputs included and would be an obvious variation as it is just a simple substitution within a known range); and wherein the parameters used in the decision process are determined based on results at a P side and a Q side which added the chroma quantization parameter offsets to the output (0132-6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483